Appellate Case: 19-7055     Document: 010110650276       Date Filed: 02/28/2022     Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                                        PUBLISH                                Tenth Circuit

                        UNITED STATES COURT OF APPEALS                       February 28, 2022

                                                                          Christopher M. Wolpert
                              FOR THE TENTH CIRCUIT                           Clerk of Court
                          _________________________________

  UNITED STATES OF AMERICA,

        Plaintiff - Appellee,

  v.                                                           No. 19-7055

  JULIEANN LOGSDON,

        Defendant - Appellant.
                       _________________________________

                       Appeal from the United States District Court
                          for the Eastern District of Oklahoma
                           (D.C. No. 6:19-CR-00023-RAW-1)
                         _________________________________

 Gary L. Davis, II, Gary Davis Law Group, Tulsa, Oklahoma, for Defendant-Appellant.

 Linda A. Epperley, Assistant United States Attorney (Brian J. Kuester, United States
 Attorney, and Gregory Dean Burris, Assistant United States Attorney, with her on the
 brief), Office of the United States Attorney, Muskogee, Oklahoma, for Plaintiff-Appellee.
                           _________________________________

 Before McHUGH, EBEL, and EID, Circuit Judges.
                   _________________________________

 EID, Circuit Judge.
                          _________________________________

       Defendant-Appellant Julieann Logsdon pleaded guilty to making a false

 statement in violation of 18 U.S.C. § 1001. She made the statement, which

 concerned her whereabouts and activities on the night of a suspected arson, to a

 federal agent investigating that arson. At sentencing, the district court applied a
Appellate Case: 19-7055    Document: 010110650276         Date Filed: 02/28/2022    Page: 2



 cross-reference that increases the Sentencing Guidelines’ advisory range where “the

 offense involved arson.” U.S.S.G. § 2B1.1(c)(2). Logsdon challenges the

 application of the cross-reference. Exercising jurisdiction under 28 U.S.C. § 1291

 and 18 U.S.C. § 3742, we affirm.

                                             I.

       Mail-Mart is a mail and shipping business in Tahlequah, Oklahoma. On the

 morning of August 26, 2017, Sarah Hicks, an employee of Mail-Mart, arrived to open

 the store and discovered that a fire had occurred. Hicks reported the fire and

 Tahlequah officials called in the Bureau of Alcohol, Tobacco, Firearms and

 Explosives (“ATF”). ATF Special Agent Ashley Stephens determined that the fire

 was an arson and opened an investigation.

       All Mail-Mart employees, including Julieann Logsdon, were interviewed as

 part of the investigation. At the start of their interview on August 29, 2017, Agent

 Stephens told Logsdon that he was investigating the Mail-Mart fire. Logsdon

 confirmed that she understood the purpose of the interview. She told Agent Stephens

 that she left Mail-Mart around 4:30 p.m. on the date of the fire but returned around

 9:00 p.m. She explained that she and her husband were on their way to Tulsa,

 Oklahoma, when they realized she did not have her debit card. She claimed that they

 drove back to Tahlequah to look for the card, first unsuccessfully searching her

 home, and then checking Mail-Mart. She estimated arriving at Mail-Mart around

 9:00 p.m. and said she reset the alarm before leaving.



                                             2
Appellate Case: 19-7055     Document: 010110650276       Date Filed: 02/28/2022     Page: 3



          Investigators disproved Logsdon’s story when they compared Mail-Mart’s

 alarm records with her cell phone records. The alarm records revealed that Mail-

 Mart’s alarm was deactivated at 9:33 p.m. But Logsdon’s phone records placed her

 in the Tulsa area at around 9:45 p.m., when the owner of Mail-Mart called her. Tulsa

 is over sixty miles from Tahlequah, so it would have been impossible for Logsdon to

 deactivate an alarm at 9:33 p.m. in Tahlequah and take a call in Tulsa twelve minutes

 later.

          Logsdon was interviewed again on September 21, 2017. After waiving her

 Miranda rights, she repeated the substance of her initial statement but admitted the

 twelve minutes between the time shown on the alarm records and the time shown on

 the phone records would not be enough time to travel to Tulsa. She attempted to

 reconcile the 9:33 p.m. alarm deactivation with her original narrative by stating that

 the alarm might not have beeped when she went into Mail-Mart. Logsdon avoided

 further questioning about the alarm and requested an attorney.

          On February 13, 2019, Logsdon was charged with making a false statement in

 violation of 18 U.S.C. § 1001. Her indictment stated that she “claim[ed] she entered

 the Mail[-]Mart and turned off the alarm, at a specific date and time,” when she

 “knew” that “she did not enter the Mail[-]Mart and did not turn off the alarm at that

 time.” App’x Vol. I at 9. Logsdon entered a guilty plea on April 1, 2019. She told

 the magistrate judge that she had “made a false statement to an ATF agent that was

 material in his investigation.” Id. at 43–44. The Presentence Report (“PSR”)

 calculated Logsdon’s offense level at 24 after applying a Federal Sentencing

                                            3
Appellate Case: 19-7055    Document: 010110650276       Date Filed: 02/28/2022    Page: 4



 Guidelines (“Guidelines”) cross-reference for an “offense [that] involved arson.”

 U.S.S.G. § 2B1.1(c)(2); see also id. § 2K1.4(a)(1).

       After credit for acceptance of responsibility, the PSR reduced Logsdon’s

 offense level to 21 and calculated a Guidelines range of 37–46 months of

 imprisonment. Logsdon moved for a variance, which the district court partially

 granted. The court sentenced her to eighteen months of imprisonment followed by

 two years of supervised release.1 At the sentencing hearing, the court upheld the

 application of the arson cross-reference in the PSR, explaining that the Mail-Mart fire

 “was an arson, [and Logsdon] knew it was being investigated as an arson at the time

 she made her false statement.” App’x Vol. I at 75.

       Logsdon appeals the application of the cross-reference. She argues that her

 false statement offense did not involve arson because there was no evidence tying her

 to the arson under investigation and her statement did not mention, let alone cause,

 arson. If we agree that the cross-reference was improperly applied, she argues that

 the government should be barred from introducing new evidence on remand. We do

 not reach that issue because we affirm the application of the cross-reference and, with

 it, Logsdon’s sentence.




       1
        Although Logsdon is no longer incarcerated, her supervised release is
 ongoing, so this appeal is not moot. See United States v. Montgomery, 550 F.3d
 1229, 1231 n.1 (10th Cir. 2008).
                                           4
Appellate Case: 19-7055    Document: 010110650276        Date Filed: 02/28/2022       Page: 5



                                           II.

       The applicable provision of the Guidelines for a violation of 18 U.S.C. § 1001

 is § 2B1.1. It instructs courts to apply a cross-reference under § 2K1.4 “[i]f the

 offense involved arson.” U.S.S.G. § 2B1.1(c)(2). The effect is a base offense level

 of 24. See id. § 2K1.4(a)(1).

       Logsdon contends that the cross-reference does not apply to her false

 statement in the Mail-Mart investigation because she did not mention arson and there

 was no evidence that she was involved in the arson under investigation. She asks us

 to hold that making a false statement during an arson investigation is insufficient to

 trigger the cross-reference. To assess these arguments, we must interpret the phrase

 “offense involved arson,” as it appears in the Guidelines. That is a question of law

 reviewed de novo. See United States v. Maldonado-Passage, 4 F.4th 1097, 1103

 (10th Cir. 2021). “We interpret the Sentencing Guidelines according to accepted

 rules of statutory construction.” United States v. Sweargin, 935 F.3d 1116, 1120

 (10th Cir. 2019) (quoting United States v. Robertson, 350 F.3d 1109, 1112 (10th Cir.

 2003)). “When interpreting a guideline, we look not only to the language in the

 guideline itself, but also to the Sentencing Commission’s interpretive and

 explanatory commentary to the guideline.” Id. at 1120–21.

                                           III.

       To assess whether the district court properly applied the arson cross-reference,

 we will consider what each word in the provision that invokes it—“offense,”

 “involved,” and “arson”—means in light of the Guidelines, our jurisprudence, and

                                            5
Appellate Case: 19-7055    Document: 010110650276         Date Filed: 02/28/2022    Page: 6



 Logsdon’s false statement offense. The Guidelines’ commentary defines “offense”

 as “the offense of conviction and all relevant conduct under § 1B1.3 (Relevant

 Conduct) unless a different meaning is specified or is otherwise clear from the

 context.” U.S.S.G. § 1B1.1 cmt. 1(I). No other meaning is apparent in the other

 applicable Guidelines provisions, so this definition controls. See id. §§ 2B1.1,

 2K1.4. Logsdon’s “offense of conviction” falls under 18 U.S.C. § 1001 which, as

 relevant here, criminalizes “mak[ing] any materially false, fictitious, or fraudulent

 statement or representation” in a “matter within the jurisdiction of the executive . . .

 branch.” 18 U.S.C. § 1001(a)(2) (emphasis added). Relevant conduct includes, in

 part, (1) “all acts and omissions committed, aided, abetted, counseled, commanded,

 induced, procured, or willfully caused by the defendant” and (2) “all harm that

 resulted from the acts and omissions . . . and all harm that was the object of such acts

 and omissions.” U.S.S.G. § 1B1.3(a). That means we consider the specific factual

 circumstances surrounding Logsdon’s false statement for purposes of evaluating

 whether her offense involved arson. See Witte v. United States, 515 U.S. 389, 393

 (1995) (“Under the Sentencing Guidelines, the sentencing range for a particular

 offense is determined on the basis of all ‘relevant conduct’ in which the defendant

 was engaged and not just with regard to the conduct underlying the offense of

 conviction.”). By using the word “offense,” Guidelines provisions like the one at

 issue here instruct courts familiar with a case’s factual background to assess whether

 the statutory crime, as committed by the defendant, implicates a given cross-

 reference. See id.

                                             6
Appellate Case: 19-7055    Document: 010110650276         Date Filed: 02/28/2022    Page: 7



       Next, the meaning of “arson” is not contested here. The district court found by

 a preponderance of the evidence that the Mail-Mart fire was an arson. More

 importantly, Logsdon does not challenge the district court’s conclusion that she knew

 the fire was being investigated as an arson when Agent Stephens interviewed her and

 she made the false statement charged in her indictment. See Oral Arg. at 7:47–8:00.

       Finally, the Guidelines do not define the word “involved,” so we turn to its

 plain meaning. See United States v. Archuleta, 865 F.3d 1280, 1287 (10th Cir. 2017).

 As Logsdon points out, however, we have been down this road before. In United

 States v. Montgomery, 468 F.3d 715 (10th Cir. 2006), we interpreted the word

 “involving,” which appeared in a criminal statute imposing a mandatory minimum

 sentence for “violation[s] . . . involving . . . 100 or more marihuana plants.” See 21

 U.S.C. § 841(b)(1)(B)(vii). We see no reason to depart from the meaning of

 “involving” we adopted in Montgomery.2

       In Montgomery, DEA agents found ninety-nine marijuana plants in one room

 of the defendant’s residence and two “mother plants” in another room. 468 F.3d at

 717. Mother plants, we explained, are “mature marijuana plant[s] used to produce

 clippings that are put in a fertilized solution in the hope that they will subsequently

 sprout roots and become new marijuana plants.” Id. The offense charged in


       2
         The government acknowledges Montgomery, but devotes more of its brief to
 decisions interpreting the phrase “involved in.” We think such a focus is misplaced.
 The only difference between “involving” (Montgomery) and “involved” (this case) is
 verb tense. Both words share the same root. See Montgomery, 468 F.3d at 720
 (“‘Involves’ or ‘involving’ are merely inflected forms of the word ‘involve’ and do
 not vary from the root in core meaning.”).
                                             7
Appellate Case: 19-7055     Document: 010110650276         Date Filed: 02/28/2022     Page: 8



 Montgomery was possessing a controlled substance with intent to distribute, and

 federal law imposed a mandatory minimum sentence for a “violation . . . involving

 . . . 100 or more marihuana plants.” 21 U.S.C. § 841(b)(1)(B)(vii). The issue was

 whether the defendant’s operation “involved” the two mother plants. That would

 bring the total to 101 and trigger the mandatory minimum sentence.

          We surveyed dictionary definitions and assessed the “common meaning” of the

 word “involve” to reason that the mandatory minimum sentence applied “when the

 predicate violation . . . has as a part or includes, 100 or more marijuana plants.”

 Montgomery, 468 F.3d at 720 (emphasis added). The mother plants were “a part of”

 the predicate distribution offense because, although they were not directly

 distributed, the evidence suggested that they enabled the growth of plants that were

 distributed. Id. at 721. We described the dynamic as akin to “but for” causation:

 “[b]ut for the mother plants, some, if not all, of the 99 other plants would not exist

 . . . [and] Montgomery would not have possessed with intent to distribute,

 marijuana.” Id. All three elements of the relationship set out in the statute—the

 predicate “violation,” the plants themselves, and the “involving” connector—were

 critical to applying it to the facts of the case. The same is true here, and it leads us to

 conclude that Logsdon’s material false statement in an arson investigation involved

 arson.

          The predicate term “offense,” defined broadly in the Guidelines as discussed

 above, dictates the nature and range of the activities that we consider for arson

 involvement. Under Montgomery, the “involved” connector complements this broad

                                              8
Appellate Case: 19-7055    Document: 010110650276        Date Filed: 02/28/2022    Page: 9



 array of conduct by setting a relatively low bar for the level of arson connection that

 is required to apply the cross-reference. It follows that an offense involves arson

 under the Guidelines where it merely “has as a part or includes” arson. See id. at

 720. Here, arson was “a part of” the false statement offense, within the meaning of

 Montgomery, because Logsdon made her false statement to an arson investigator, and

 it concerned her activities on the night of the arson under investigation. The

 underlying arson was at the statement’s conceptual core. Just as the mother plants

 were part of the statutory violation in Montgomery because they contributed to the

 defendant’s criminal conduct, arson is part of the offense in this case because

 Logsdon’s false statement can only be understood with reference to the ongoing

 arson investigation it obstructed. Without the arson, the statement would not have

 been made, let alone recorded, let alone prosecuted. The district court’s application

 of the arson cross-reference was proper because arson was a critical part of

 Logsdon’s 18 U.S.C. § 1001 offense.3

       Reading the Guidelines together with 18 U.S.C. § 1001, we think almost every

 false statement uttered to an arson investigator and successfully prosecuted

 implicates the cross-reference. That is because the question of the cross-reference’s

 application only arises at sentencing, once there is an underlying conviction for the


       3
          Logsdon’s offense “includes” arson—the other meaning of “involve”
 surveyed in Montgomery—for much the same reason. We have declined to hold that
 the word “involve” requires one thing to be literally included within another. See
 Scalia v. Wynnewood Ref. Co., LLC, 978 F.3d 1175, 1182 (10th Cir. 2020) (holding
 that a vessel need not “contain” a hazardous chemical to be part of a process
 “involving” a hazardous chemical).
                                            9
Appellate Case: 19-7055    Document: 010110650276         Date Filed: 02/28/2022    Page: 10



  false statement. Under 18 U.S.C. § 1001, a prosecution for a false statement requires

  the government to prove that the defendant’s falsehood was “material[]” in the

  context of a “matter” within the federal government’s jurisdiction. Where that

  “matter” is an arson investigation, such as the Mail-Mart inquiry conducted by Agent

  Stephens, a conviction thus requires the false statement to have been material to the

  arson investigation. If that is the case, we think the cross-reference naturally applies

  to a defendant’s conduct. In other words, a false statement in an arson investigation

  successfully prosecuted under § 1001 will typically involve arson because the

  statement was necessarily material to the investigation of the arson. Here, for

  example, Logsdon’s false statement materially misinformed Agent Stephens by

  placing her in Mail-Mart on the night of the fire when she was in another city

  entirely. Section 1001’s materiality requirement means that arson is almost always a

  necessary part of a false statement in an arson investigation.

        The analogy to “but for” causation from Montgomery is also instructive. In

  that case, we counted mother plants toward the marijuana plant total because some or

  all of the other ninety-nine plants could not have been grown without them. That

  meant the offense involved the mother plants, even if they were not the particular

  plants being possessed by the defendant with intent to distribute. The same is true

  here, in terms of the relationship between the Mail-Mart arson and Logsdon’s false

  statement. Logsdon’s false statement was only made because Agent Stephens was

  investigating the cause of the Mail-Mart fire: arson. And Logsdon’s false statement

  was only prosecuted under 18 U.S.C. § 1001 because it was material to a matter

                                             10
Appellate Case: 19-7055    Document: 010110650276        Date Filed: 02/28/2022       Page: 11



  within the ATF’s jurisdiction: arson. Arson both launched the investigation in which

  Logsdon made the false statement and, by rendering the statement material, sustained

  Logsdon’s subsequent prosecution for making the statement. But for the underlying

  arson, the statement would not have been made and the prosecution would not have

  occurred. For these reasons, we hold that Logsdon’s false statement offense involved

  arson and the district court correctly applied the arson cross-reference.

        We reject Logsdon’s argument that the cross-reference only applies if she was

  involved in committing arson. Logsdon cites to United States v. Johnson, where,

  although the defendant was not convicted of arson, the Ninth Circuit concluded that

  there was enough evidence to sustain the district court’s finding, for sentencing

  purposes, that he had committed arson. 782 F. App’x 568, 570–71 (9th Cir. 2019)

  (unpublished). Our decision today is not in tension with Johnson. That case simply

  illustrates how a district court may validly consider whether a defendant was

  involved in committing arson when evaluating the cross-reference’s application. In

  other words, there is no requirement that a defendant commit arson for the cross-

  reference to apply. Committing arson is sufficient, but not necessary, to invoke the

  cross-reference. The same is true of advancing a material falsehood in an arson

  investigation.

        Finally, we reject Logsdon’s argument that the cross-reference cannot apply

  here because her statement did not mention arson on its face. That contention is

  inconsistent with the language of the Guidelines. Nothing in § 2B1.1 requires that a

  false statement expressly reference arson. To apply the cross-reference, a statement

                                             11
Appellate Case: 19-7055     Document: 010110650276          Date Filed: 02/28/2022   Page: 12



  must only “involve” arson. Viewing Logsdon’s conduct in context makes clear how

  arson played a substantial part in her false statement.

                                                  IV.

        For the reasons stated above, we AFFIRM the district court’s application of

  the arson cross-reference to Logsdon’s sentence. As a result, we AFFIRM Logsdon’s

  sentence and do not reach the second issue Logsdon presents concerning the scope of

  remand.




                                             12